El Juez Peesidente Se. del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Guayama una resolución de la corte del distrito declarando justificado a favor de José Dumont López el do-minio de tres fincas rústicas, el registrador se negó a ins-cribirlo por los siguientes motivos:
“Denegada la inscripción del precedente documento en cuanto a la finca marcada con la letra A por el defecto de que resultando del mismo documento- que el promovente José Dumont López adqui-rió el inmueble el día diez de mayo de mil novecientos veinte por compra a los esposos Miguel Guzmán Texidor y María P. Serrant quienes a su vez lo hubieron el quince de mayo de mil novecientos diez y ocho por compra a Pedro Martínez Acevedo, no resulta haber transcurrido el término de diez años fijado para la prescripción ad-quisitiva del dominio (artículo 1858 del Código Civil), y si bien apa-rece que se relacionan la forma y tiempo en que adquirieron los an-teriores dueños el inmueble referido, no es admisible la extensión *290que aparece haberse dado a la disposición del artículo 1861 del mismo código para la computación del tiempo para la prescripción por re-ferirse este precepto legal al tiempo de posesión del causante del pro-movente y no al tiempo de posesión de los causantes del causante del peticionario. Y en cuanto a las fincas marcadas con las letras B y C por el defecto de que estando éstas inscritas, según el registro, a nombre del peticionario José Dumont López, en virtud de título po-sesorio cuya fecha de inscripción es la de. ocho de abril de mil nove-cientos diez y nueve, y debiendo, desde esa fecha, empezar a correr el término de la prescripción conforme a lo dispuesto en el artículo 35 de la Ley Hipotecaria, no resulta que haya transcurrido el tér-mino de diez años fijado por el citado artículo 1858 del Código Civil para adquirir el dominio por prescripción.”
1. Sostiene el registrador que a los efectos de fijar el período de diez años necesario para adquirir por prescrip-ción con buena fe y justo título, no es posible ir más allá del inmediato causante del promovente y se basa en los tér-minos en que aparece redactado el artículo 1861 del Código Civil. Dicho artículo es igual al 1960 del Código Civil an-tiguo y dice en lo pertinente así:
“Art. 1861. — En la computación del tiempo necesario para la prescripción se observarán las reglas siguientes:
“1. El poseedor actual puede completar el tiempo necesario para la prescripción, uniendo al suyo el de su causante.
£ < 2 •* * ’« ’»
A nuestro juicio la cuestión es tan clara que se ha asu-mido sin discutirlo que la ley permite sumar a la suya la posesión en concepto de dueño de todas las personas de quie-nes trae causa el actual poseedor, a los fines de completar el término de la prescripción. Si el legislador hubiera que-rido circunscribir los efectos del número primero del ar-tículo 1861 dél Código Civil a la persona de quien adquirió directamente la finca el poseedor actual, en vez de decir “uniendo al suyo el de su causante,” hubiera dicho, por ejem-plo, ‘ ‘uniendo al suyo el de su inmediato causante. ” Si A po-see una finca en concepto de dueño y la vende a B, y si B la *291sigue poseyendo en tal concepto y la vende a C, no sólo B es causante de C, si que también lo es A. Véanse la sen-tencia del Tribunal Supremo de España de 21 de diciembre de 1880, 44 J. C. 564, y las decisiones del Tribunal Supremo de Puerto Rico en los casos de Cruzado v. Lópes Ballester, 26 D. P. R. 163, y Mestre v. Michelena, decidido el 7 de marzo actual, (pág. 148).
En la jurisprudencia americana la cuestión es clara. “Para que pueda perfeccionarse el título mediante la pose-sión adversa, tal posesión debe ser continua por todo el tér-mino fijado por el estatuto de prescripciones (limitations),’ ’ dice Corpus Juris, vol. 2, pág. 80, y explica ampliamente el principio. Luego expresa:
“No se deduce de nada de lo que basta aquí hemos dicho que sea necesaria la posesión continua por determinada persona para la ad-quisición de título mediante posesión adversa. Por el contrario, es una regla de aplicación casi universal que si hay un nexo entre los tenedores sucesivos que han estado en posesión continua adversa al título legítimo, los sucesivos términos de tenencia pueden ser unidos o anexados entre sí para componer el término de posesión adversa prescrito por el estatuto en contra de tal título.” 2 O. J. 82-83.
Las citas que sostienen el texto proceden de muchos Es-tados, encontrándose entre ellos el de Luisiana. Véase Mouliere v. Coco et al., 41 S. 113; Calvet v. Martin, 29 D. P. R. 644.
2. La cuestión envuelta en el segundo motivo de la nota se resuelve aplicando los principios consignados en el caso de Collazo v. Registrador de Guayama, 26 D. P. R. 478. Por el hecho de haber una persona tramitado un expediente po-sesorio e inscrito por tal medio su posesión en concepto de dueño en el registro, no está impedida de tramitar después un expediente de dominio. Si dicha persona adquiere los datos necesarios para probar que el dominio le pertenece, no está obligada a aguardar que transcurra el término que fija *292la Ley Hipotecaria para que pueda convertirse en inscrip-ción de dominio la de posesión previamente verificada.
Debe revocarse la nota recurrida.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.